ELLETT, Justice
(dissenting) :
I dissent.
The Blackners own land in Davis County. The five-acre tract in dispute is in Weber County and at all times material herein has been and now is taxed by that county. The Blackners have never paid taxes to Weber County on the land they claim to own.
I agree with the main opinion that oral testimony, ordinarily, is for the trial court to weigh and determine. However, this is subject to certain exceptions, and a trial court just cannot rely upon testimony which he prefers to believe when it appears by real evidence that the testimony is not true.
This case seems to me to be one where the testimony of the defendant cannot be accepted. He claims that the Weber River marking the boundary between Davis and Weber Counties changed its course in 1952 and departed from a straight line to follow a gooseneck channel. Rivers are known to change from goosenecks to straight lines in time of floods, leaving oxbow lakes as a reminder of where the stream formerly coursed. The defendants claim the river reversed the ordinary course of nature and took a roundabout way instead of its straight course. Maybe so!
But there are other matters which prevent me from affirming the trial court. In 1923, 1924, and 1925 surveys were made resulting in a topographic map. This map shows that the main channel of the Weber River at that time was in the so-called gooseneck. Then, too, aerial photographs were taken of the area long before any dispute arose over the course of the river. One was taken September 26, 1937; another on August 10, 1946; and the last one on September 1, 1952. These pictures and each of them show clearly that the main stream of the Weber River coursed in the gooseneck at the time of the taking.
*224There is no testimony that the pictures were other than what they purported to be •or that they did not portray accurately the location of the river. In the absence of testimony that the pictures had been “doctored” or altered, I cannot think the oral testimony of witnesses contrary to the facts so clearly shown could be believed.
I would reverse the trial court as to the •ownership of the five acres of land and direct that they be awarded to the plaintiff under the deed it secured from the Weber County owner.
HENRIOD, J., concurs in the dissenting opinion of ELLETT, J.